Exhibit 10.7

 



THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN
THE MANNER AND TO THE EXTENT SET FORTH IN SECTION 3 OF THE DEBENTURES (AS
DEFINED HEREIN) TO THE SENIOR INDEBTEDNESS (AS DEFINED IN THE DEBENTURES), AND
EACH HOLDER OF THIS GUARANTY, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF SECTIONS 3 AND 12 OF THE DEBENTURES.

 

THIS GUARANTY (this “Guaranty”), dated as of April 7, 2020, between entities
named as guarantors on the signature pages this Guaranty (the “Guarantors” and
each a “Guarantor”), each of which Guarantors is a subsidiary of American
Virtual Cloud Technologies, Inc., a Delaware corporation (the “Company”).

 

W I T N E S S E T H

 

WHEREAS, the Company has heretofore executed and delivered to the Holders one or
more Convertible Debentures dated the date hereof in an aggregate principal
amount of $34,603,750 and may thereafter execute and deliver additional
Convertible Debentures in an additional aggregate principal amount not to exceed
$65,396,250 (the “Debentures”);

 

WHEREAS, Section 14 of the Debentures provides that the Guarantors shall execute
and deliver to each Holder a Guaranty pursuant to which the Guarantors shall
unconditionally guarantee all of the Company’s obligations under the Debentures
on the terms and conditions set forth herein (the “Debenture Guarantee”); and

 

WHEREAS, the Guarantors are authorized to execute and deliver this Guaranty.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, including the benefits to be received by the Guarantors
from the financing provided by the issuance of the Debentures and the other
securities issued contemporaneously therewith, the receipt of which is hereby
acknowledged, each Guarantors and the Company mutually covenant and agree for
the equal and ratable benefit of the Holders of the Debentures as follows:

 

1. DEFINED TERMS. Capitalized terms used but not defined herein shall have the
meanings given to them in the Debentures or the Purchase Agreement, as
applicable.

 

2. AGREEMENT TO GUARANTEE.

 

(a) Each Guarantor hereby agrees, jointly and severally with all other
Guarantors hereby, guarantees, to each Holder of a Debenture, irrespective of
the validity and enforceability of the Debentures or the obligations of the
Company hereunder or thereunder, that:

 

(1) the principal of, premium, if any, and interest on, the Debentures will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Debentures, if any, if lawful, and all other obligations of the Company to the
Holders thereunder will be promptly paid in full or performed, all in accordance
with the terms hereof and thereof; and

  



 

 

 

(2) in case of any extension of time of payment or renewal of any Debentures or
any of such other obligations, that same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise.

 

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, Guarantors shall be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

 

(b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Debentures, the absence of any action to enforce the same, any waiver or consent
by any Holder of the Debentures with respect to any provisions hereof or
thereof, the recovery of any judgment against the Company, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor. Each Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Guarantee will not be discharged except by complete
performance of the obligations contained in the Debentures.

 

(c) If any Holder is required by any court or otherwise to return to the
Company, the Guarantors or any custodian, trustee, liquidator or other similar
official acting in relation to either the Company or the Guarantors, any amount
paid by either to such Holder, this Guarantee, to the extent theretofore
discharged, shall be reinstated in full force and effect.

 

(d) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders, on the other hand, (1) the maturity of the obligations guaranteed
hereby may be accelerated as provided in the Debentures for the purposes of this
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (2) in
the event of any such declaration of acceleration of such obligations, such
obligations (whether or not due and payable) will forthwith become due and
payable by the Guarantors for the purpose of this Guarantee. The Guarantors will
have the right to seek contribution from any other Guarantor, or the Company, as
the case may be, so long as the exercise of such right does not impair the
rights of the Holders under the Debenture Guarantee.

 

(e) Each Guarantor, and by its acceptance of Debentures, each Holder, hereby
confirms that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
bankruptcy law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Guarantee. To effectuate the foregoing intention, the Holders and the Guarantors
hereby irrevocably agree that the obligations of such Guarantor shall be limited
to the maximum amount that shall, after giving effect to such maximum amount and
all other contingent and fixed liabilities of such Guarantor that are relevant
under such laws, and after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under this
Guaranty, result in the obligations of such Guarantor under its Guaranty not
constituting a fraudulent transfer or conveyance.

  



2

 

 

3. NOTICES. All notices or other communications to each Guarantor shall be given
as provided in Section 8.2 of the Debentures.

 

4. RATIFICATION OF DEBENTURES; GUARANTIES PART OF DEBENTURES. Except as
expressly amended hereby, the Debentures are in all respects ratified and
confirmed and all the terms, conditions and provisions thereof (including,
without limitation, the terms and provisions of Section 3 of the Debentures in
favor of the Senior Lender as defined therein) shall remain in full force and
effect. This Guaranty shall form a part of the Debentures for all purposes, and
every holder of Debentures heretofore or hereafter authenticated and delivered
shall be bound hereby.

 

5. GOVERNING LAW. THIS GUARANTY AND THE DEBENTURES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, with the laws of the State of Delaware without
giving effect to principles of conflict of laws that would cause the laws of
another jurisdiction to apply.

 

6. COUNTERPARTS. The parties may sign any number of copies of this Guaranty.
Each signed copy shall be an original, but all of them together represent the
same agreement.

 

7. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

 

[Signature Page Follows]

  

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and attested, all as of the date first above written.

 

Dated: April 7, 2020

 

STRATOS MANAGEMENT SYSTEMS, INC.         By: /s/ Dr. Robert Willis   Name:  Dr.
Robert Willis   Title:   President  

 

[Signature Page to Form of Guaranty]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and attested, all as of the date first above written.

 

Dated: April 7, 2020

 

FIRST BYTE COMPUTERS, INC.

 

By: /s/ Dr. Robert Willis   Name:  Dr. Robert Willis   Title: President  

 

[Signature Page to Form of Guaranty]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and attested, all as of the date first above written.

 

Dated: April 7, 2020

 

COMPUTEX, INC.

 

By: /s/ Dr. Robert Willis   Name:  Dr. Robert Willis   Title:   President  

 

[Signature Page to Form of Guaranty]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and attested, all as of the date first above written.

 

Dated: April 7, 2020

 

ENETSOLUTIONS, L.L.C.

 

By: /s/ Dr. Robert Willis   Name:  Dr. Robert Willis   Title: President  

 

[Signature Page to Form of Guaranty]

 

 

7



 

